Order entered December 1, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00724-CV

                         CITY OF DALLAS, Appellant

                                         V.

          RIVER RANCH EDUCATIONAL CHARITIES, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-04828

                                     ORDER

      Before the Court is appellee’s November 29, 2021 motion seeking a second

thirty-day extension of time to January 5, 2022 to file its brief in this accelerated

appeal. We GRANT the motion to the extent that we extend the deadline to

December 28, 2021.       We caution appellant that no further extension will be

granted absent exigent circumstances.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE